Russell, C. J.,
concurs in the result, but not in all that is said in the opinion.
Mr. Justice Atkinson participated in the hearing on oral argument and in tlie decision upon which error was assigned. His disqualification to preside did not appear from the record, and he did not know of such disqualification until after the decision and the filing of the motion for a rehearing, nor until the ground of his disqualification was stated in the reply brief of the attorneys for the respondent, filed February 12, 1936, opposing the grant of a *16rehearing. Upon discovery of the facts he declined to participate further in the case.
When this case was called for argument before Presiding Justice Beck and Justices Atkinson and Gilbert, Justice Gilbert called to the attention of counsel the fact that if the Citizens and Southern National Bank was an interested party he would be disqualified from participating, Mrs. Gilbert owning a few shares of stock in the bank. Thereupon counsel for the defendants in error insisted that the bank was not actually interested, but was a party merely by reason of being a trustee for the estate. Counsel for the plaintiff in error stated that the bank was to a small degree interested, but that the disqualification was waived. After some discussion Justice Gilbert announced that he would remain on the bench during the argument, but would determine later, after conferring with his associates, whether or not he should participate. After such conference Justice Gilbert declined to accept the waiver, and recused himself on the ground that one of the parties maintained that the bank had some interest in the result, and that neither he nor the court could determine from the record what was the actual fact as to the interest of the bank.
After the rendition of the judgment by five Justices, a motion for rehearing was made, in which the matter of the aforesaid disqualification was again discussed, it being insisted that the bank was not interested and that Justice Gilbert was not disqualified. The matter being brought to the attention of the court, the clerk was ordered to notify counsel for both sides that the court desired to hear from them as to such disqualification. Both parties filed briefs. The defendants in error insisted, as at all times previously, that the bank was not interested. The brief for the plaintiff in error again stated that the bank was interested, using the following language: “We can not truthfully say that in our opinion, under the allegations and prayers of the petition, the bank has no theoretical interest in the suit, because the bill prays for an accounting against the bank as trustee, and because the decision of the questions involved in the construction of the will may affect the bank’s commissions, especially as to the amounts which will be left in their hands under the trusts for the testator’s daughters. Nevertheless the truth is that, from a practical standpoint, the bank’s interest is so small as to make us consider it negligible. If the will be con*17strued in our favor, we have no apprehension that the court will ever have to make or enforce an accounting.” After the brief containing the foregoing quotation was prepared there was attached what is called an "additional statement as to disqualification of Mr. Justice Gilbert.” It is then stated: “Since the accompanying brief was prepared, we have heard from our client, to whom we sent a copy of the court’s order. We now find it necessary to state to the court, that she insists that the interests of the Citizens and Southern National Bank are greater than we have stated to the court. She differs'from counsel on the proposition that it will probably not be necessary for the court to act on the prayer for an accounting, as she does not think that counsel for the parties will be able to agree, especially as to the compensation and allowances to the trustee. She thinks that an actual controversy is involved.” Counsel for the plaintiff in error expressly stated in every instance that notwithstanding the actual disqualification, the same was waived by the plaintiff in error. After again considering the matter, and the actual facts not being ascertainable from the record, Justice Gilbert deemed it his duty not to accept the waiver, and to recuse himself because of the disqualification.